Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 1 of 9 PageID 258




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DAVID BRUNO and ELLA
BRUNO,

            Plaintiffs,

v.                                               Case No: 2:20-cv-910-FtM-38NPM

HARTFORD INSURANCE
COMPANY OF THE MIDWEST,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Hartford Insurance Company of the

Midwest’s Motion to Dismiss (Doc. 8) and Plaintiffs David and Ella Bruno’s

response in opposition (Doc. 9). The Court grants the Motion in part.

       This is an insurance dispute. The Brunos sue as assignees of Peter

Schmidt, whose property was insured by Hartford. Schmidt’s insured property

suffered hurricane damage during Hurricane Irma. The Brunos now seek

related insurance proceeds from Hartford.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 2 of 9 PageID 259




      The Brunos filed a single-count complaint for breach of contract. (Doc.

3). Hartford moved to dismiss, challenging the Brunos’ standing. Hartford

argued that Schmidt assigned his rights to EZ General & Roofing Contractors,

Inc. (the “EZ Assignment”) before the alleged assignment to the Brunos (the

“Bruno Assignment”), meaning Schmidt had no rights to assign in the Bruno

Assignment. (Doc. 8). The Brunos responded, arguing they have standing as

assignees and that any issues relating to the prior assignment are issues of

fact not appropriately addressed in a Rule 12 motion. (Doc. 9).

                             LEGAL STANDARD

      Hartford moves under Rule 12(b)(1), 12(b)(2), and 12(b)(6). Generally,

when a motion turns on multiple grounds, a court should consider the Rule

12(b)(1) challenge first. See Steel Co. v. Citizens for a Better Environment, 523

U.S. 83, 83 (1998) (noting standing should be resolved first).

      To have Article III standing, a plaintiff must show he “(1) suffered an

injury-in-fact (2) that is fairly traceable to the defendant’s conduct and (3) is

redressable by a favorable judicial decision.” MSPA Claims I, LLC v. Tenet

Fla., Inc., 918 F.3d 1312, 1317 (11th Cir. 2019).

      Rule 12(b)(1) motions can make factual or facial challenges.            See

McElmurray v. Consol. Gov’t of Augusta-Richmond Cnty., 501 F.3d 1244, 1251

(11th Cir. 2007) (internal citations omitted). A facial attack challenges subject-

matter jurisdiction without disputing the facts alleged in the complaint and




                                        2
Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 3 of 9 PageID 260




requires a court to treat the complaint’s allegations as true. Id. In contrast, a

factual attack challenges “the existence of subject matter jurisdiction in fact,

irrespective of the pleadings, and matters outside the pleadings, such as

testimony and affidavits are considered.” Id. (cleaned up). In assessing a

factual challenge, no presumption of truthfulness attaches to a plaintiff’s

allegations, and the plaintiff bears the burden of proving facts supporting

subject matter jurisdiction by a preponderance of the evidence. See 5B Arthur

R. Miller, Mary Kay Kane, & A. Benjamin Spencer, Federal Practice and

Procedure Civil § 1350 (3d ed. Oct. 2020). A factual attack may invoke material

extrinsic from the pleadings. McElmurray, 501 F.3d at 1251. Hartford asserts

factual and facial challenges.

      The Brunos claim standing as assignees of Schmidt. An assignee “stands

in the shoes of the assignor and may enforce the contract against the original

obligor in his own name.” Lauren Kyle Holdings, Inc. v. Heath-Peterson Const.

Corp., 864 So. 2d 55, 58 (Fla. Dist. Ct. App. 2003) (cleaned up). “Because an

assignment vests in the assignee the right to enforce the contract, an assignor

retains no rights to enforce the contract after is has been assigned.”        Id.

(internal citation omitted).

      Under Florida law, a contract (such as an assignment or insurance

policy) must be interpreted “in accordance with its plain meaning.” Dear v. Q

Club Hotel, LLC, 933 F.3d 1286, 1293 (11th Cir. 2019) (internal quotations




                                       3
Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 4 of 9 PageID 261




omitted).   District courts have broad discretion to consider relevant and

competent evidence on a Rule 12(b)(1) motion that raises factual issues. See

Land v. Dollar, 330 U.S. 731, 735 n.4 (1947) (“But when a question of the

District Court’s jurisdiction is raised, either by a party or by the court on its

own motion . . . the court may inquire by affidavits or otherwise, into the facts

as they exist.” (cleaned up)).

                                 DISCUSSION

      An initial examination of the pleadings reveals a Complaint inconsistent

with its exhibit, and a failure by the Brunos to satisfy basic pleading

requirements. The Brunos allege they are “a Florida corporation with its

principal place of business in Florida.” (Doc. 3 at 1). But from the record, the

Brunos appear to be two individuals, not a corporation. As a result, the Brunos

fail to properly address threshold jurisdictional questions.

      Moreover, while the Complaint references an assignment in exchange for

services (Doc. 3 at 2-3), the Bruno Assignment reflects assignment “as part of

the purchase and sale of real property.” (Doc. 3-1). Thus, even reading the

Complaint in the light most favorable to the Brunos, it is difficult to discern

the basis for their claim. The clear language of the relevant contract conflicts

with the allegations. And allegations fail to clearly articulate a basis for the

Brunos’ standing.




                                       4
Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 5 of 9 PageID 262




      In assessing a Rule 12(b)(1) challenge, the Court is “obliged to consider

not only the pleadings, but to examine the record as a whole to determine

whether [it] is empowered to adjudicate the matter at hand.” Elend v. Basham,

471 F.3d 1199, 1208 (11th Cir. 2006) (internal quotations omitted).          The

insurance policy (Doc. 8-2), the EZ Assignment (Doc. 8-3), and the Bruno

Assignment (Doc. 3-1) are therefore pertinent to the analysis.

      Hartford argues that the insurance policy prohibits assignment of the

subject insurance claim.     But Florida law has recognized that post-loss

insurance claims are freely assignable without the consent of the insurer.

CMR Construction & Roofing LLC v. Fed. Ins. Co., No. 2:20-cv-33-FtM-38NPM,

2020 WL 1677292, at *1 (M.D. Fla. Apr. 6, 2020) (quoting Frank A. Baker, P.A.

v. Fed. Deposit Ins. Corp., No. 3:12-cv-228/MCR/CJK, 2013 WL 12097448, at

*7 (N.D. Fla. Marc. 13, 2013)). The “Assignment” provision of the insurance

policy states that “Assignment of this policy will not be valid unless [Hartford]

give[s its] written consent.” (Doc. 8-2 at 22). Florida courts have found that

such provisions do not proscribe assignment of benefits under the related

policy. See Bioscience West, Inc. v. Gulfstream Prop. & Cas. Ins. Co., 185 So.

3d 638, 640, 643 (Fla. Dist. Ct. App. 2016) (internal citations omitted) (finding

that an insurance policy’s plain language prohibiting an insured’s assignment

of the entire policy without the insured’s consent did not bar the insured’s

unilateral assignment of a benefit derived from that policy).




                                       5
Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 6 of 9 PageID 263




      Schmidt, the insured, suffered injury. An insurance claim resulted. And

Schmidt assigned rights associated with that claim—not the policy itself—

consistent with Florida law. Such benefits are freely assignable under Florida

law. See id.

      Hartford argues that even if assignment was permitted under the policy,

the Bruno Assignment did not convey to the Brunos the necessary standing.

The Bruno Assignment (Doc. 3-1) reflects an assignment to David Bruno of

rights and benefits in an insurance claim. But the Bruno Assignment does not

mention assignment of a policy—just a specific claim—nor does it reference

Ella Bruno. (See Doc. 3-1). The post-loss assignment of the insurance claim

benefits is not prohibited by the insurance policy. But because Ella Bruno is

not an assignee under the assignment under which the Brunos sue, she lacks

standing.

      While the Bruno Assignment describes David Bruno as an assignee, the

effect of the Bruno Assignment is unclear. Based on review of the record,

including the EZ Assignment, the Bruno Assignment does not convey any

rights to David Bruno. The EZ Assignment, executed on October 13, 2017,

purportedly assigned rights to the subject insurance claim to EZ. Over two

and a half years later, on April 30, 2020, Schmidt executed the Bruno

Assignment, purporting to assign to David Bruno those same rights previously

conveyed to EZ. Absent intervening circumstances, Schmidt did not have the




                                      6
Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 7 of 9 PageID 264




right to assign any rights relating to the subject claim when he tried to assign

them to David Bruno. The Brunos did not plead any intervening circumstances

in the Complaint, and instead made inconsistent factual references to the

nature of the Bruno Assignment.

      “Once an assignment has been made, the assignor no longer has a right

to enforce the interest because the assignee has obtained all the rights to the

thing assigned.” Bioscience, 185 So. 3d at 640 (cleaned up). Likewise, an

assignor cannot assign rights, then later assign those rights again. Such

practice would theoretically permit double recovery against a party. Rather, a

right once assigned can no longer be enforced or transferred by any party other

than the assignee (unless further assigned). The bundle of sticks does not

multiply; it simply moves into the possession of another.

      If the earlier EZ Assignment is valid, then the Bruno Assignment is not.

So Schmidt could not convey to the Brunos post-loss benefits. See Napoli, Inc.

v. Allied Prop. & Casualty Ins. Co., No. 5:18-cv-101-Oc-30PRL, 2019 WL

5212615 at *1 (citing Oglesby v. State Farm Mut. Auto. Ins. Co., 781 So. 2d 469,

470 (Fla. 5th DCA 2001)) (finding an insured lacked standing in an insurance

dispute where insured assigned insurance claim’s benefits before suing).

      In their Response, the Brunos represent that “[EZ] and [Schmidt] will

testify and/or produce evidence in support of [the Brunos’] standing.” (Doc. 9

at 12). Further, the Brunos contend they believe EZ revoked, reassigned, or




                                       7
Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 8 of 9 PageID 265




cancelled the EZ Assignment before the execution of the Bruno Assignment.

(Doc. 9 at 12). But the Brunos neither pled standing in the Complaint nor

provided supporting evidence for it.        Without allegations or evidence of

standing in support, the Brunos appear to lack standing.

      In their Complaint, the Brunos allege that they performed services on

the insured property, and “[i]n exchange for said services, [Schmidt] agreed to

allow the direct billing of [the Brunos’] services performed at [Schmidt’s

p]roperty to [Hartford] and agreed to assign rights under [Schmidt’s p]olicy to

[the Brunos].” (Doc. 3 at 3). But the Bruno Assignment makes clear that the

rights were assigned in connection with David Bruno’s purchase of the insured

property, not in exchange for services. (Doc. 3-1 at 2). Nor is there any mention

of direct billing for the Brunos’ services in the Bruno Assignment. (Doc. 3-1 at

2).   Ironically, with references to a corporate entity as the plaintiff and

“services” rendered in exchange for assignment of benefits, the Complaint is

drafted as if EZ were the plaintiff, not the Brunos.

      “When allegations ‘about a particular exhibit conflict with the contents

of the exhibits itself, the exhibit controls.’” Leon v. Integon Nat’l Ins. Co., No.

2:18-cv-673-FtM-38CM, 2018 WL 8244494, at *1 (M.D. Fla. Oct. 30, 2018)

(quoting Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016)). The

Court thus concludes that Ella Bruno is not a party to the Bruno Assignment,




                                        8
Case 2:20-cv-00910-SPC-NPM Document 13 Filed 01/21/21 Page 9 of 9 PageID 266




and the Bruno Assignment was executed in connection with the Brunos’

purchase of the insured property.

      The EZ Assignment unequivocally conveys all policy rights and benefits

(including the right to bring this lawsuit) to EZ. (Doc. 8-3). The Brunos have

not pled sufficient allegations reflecting how they have standing. Nor have the

Brunos resolved these shortcomings by filing affidavits or other evidence.

Because it is unclear whether the Brunos have standing, the Court dismisses

with leave to amend and correct the deficiencies.

      Accordingly, it is now

      ORDERED:

      The Motion (Doc. 8) is GRANTED in part.

      1.    The Complaint (Doc. 3) is dismissed without prejudice on standing

            grounds.

      2.    The Brunos may file an amended complaint on or before

            February 4, 2021.       Failure to timely file an amended

            complaint may cause closure of this case without further

            notice.

      DONE and ORDERED in Fort Myers, Florida on January 21, 2021.




Copies: All Parties of Record




                                      9
